DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5, 6, 8-15 and 17-19 are allowed. As to claim 1, references Teller and Nath have been made of record as teaching A method of selecting a site within a scene for displaying information to a user via a head-mounted device "HMD" in a geographical area, wherein the geographical area includes a plurality of sites at which information may be displayed, the method comprising: receiving continuous position and orientation data from said HMTD worn by a plurality of users in the geographical area; analyzing said data and determining the probability of sites being viewed by users in said geographical area, based on said analysis; filtering the selection of sites based on the determined probabilities; receiving a request for a selection of a site, based on said filtering, at which to display information to a particular user, wherein said request includes continuous position and orientation data relating to said particular user; and in response to said request, selecting a site based on said analysis. 
However, none of the prior art teaches or suggests wherein said analyzing comprises identifying one or more viewing positions from which one or more of said plurality of sites is visible, and wherein said identifying one or more positions frequented by said plurality of users comprises tracking paths travelled by users in said plurality of users, identifying path intersections, and identifying one or more intersections as a position frequented by said plurality of users, as presently claimed.

As to claim 11, references Teller and Nath have been made of record as teaching A method of selecting a site within a scene for displaying information to a user via a head-mounted device "HMD" in a geographical area, wherein the geographical area includes a plurality of sites at which information may be displayed, the method comprising: receiving continuous position and orientation data from said HMTD worn by a plurality of users in the geographical area; analyzing said data and determining the probability of sites being viewed by users in said geographical area, based on said analysis; filtering the selection of sites based on the determined probabilities; receiving a request for a selection of a site, based on said filtering, at which to display information to a particular user, wherein said request includes continuous position and orientation data relating to said particular user; and in response to said request, selecting a site based on said analysis. 
However, none of the prior art teaches or suggests receiving additional data relating to any of temporal parameters, ambient conditions and meteorological conditions wherein said selecting is also based on any of said additional data.  

As to claim 12, references Teller and Nath have been made of record as teaching A method of selecting a site within a scene for displaying information to a user via a head-mounted device "HMD" in a geographical area, wherein the geographical area includes a plurality of sites at which information may be displayed, the method comprising: receiving continuous position and orientation data from said HMTD worn by a plurality of users in the geographical area; analyzing said data and determining the probability of sites being viewed by users in said geographical area, based on said analysis; filtering the selection of sites based on the determined probabilities; receiving a request for a selection of a site, based on said filtering, at which to display information to a particular user, wherein said request includes continuous position and orientation data relating to said particular user; and in response to said request, selecting a site based on said analysis. 
However, none of the prior art teaches or suggests wherein said analyzing comprises identifying one or more areas from which no site is visible.  

As to claim 13, references Teller and Nath have been made of record as teaching A method of selecting a site within a scene for displaying information to a user via a head-mounted device "HMD" in a geographical area, wherein the geographical area includes a plurality of sites at which information may be displayed, the method comprising: receiving continuous position and orientation data from said HMTD worn by a plurality of users in the geographical area; analyzing said data and determining the probability of sites being viewed by users in said geographical area, based on said analysis; filtering the selection of sites based on the determined probabilities; receiving a request for a selection of a site, based on said filtering, at which to display information to a particular user, wherein said request includes continuous position and orientation data relating to said particular user; and in response to said request, selecting a site based on said analysis. 
However, none of the prior art teaches or suggests wherein said analyzing comprises detecting a rate of change of frequency above a predetermined threshold of one or both of users who stand at a viewing position for longer than a predetermined time and users who look at a site for longer than a predetermined duration, said request is initiated in response to said detecting.  

As to claim 14, references Teller and Nath have been made of record as teaching A method of selecting a site within a scene for displaying information to a user via a head-mounted device "HMD" in a geographical area, wherein the geographical area includes a plurality of sites at which information may be displayed, the method comprising: receiving continuous position and orientation data from said HMTD worn by a plurality of users in the geographical area; analyzing said data and determining the probability of sites being viewed by users in said geographical area, based on said analysis; filtering the selection of sites based on the determined probabilities; receiving a request for a selection of a site, based on said filtering, at which to display information to a particular user, wherein said request includes continuous position and orientation data relating to said particular user; and in response to said request, selecting a site based on said analysis. 
However, none of the prior art teaches or suggests querying a 3D model of the geographical area to determine whether a user of a HMIVD viewed any of said plurality of sites.  

As to claim 15, references Teller and Nath have been made of record as teaching A method of selecting a site within a scene for displaying information to a user via a head-mounted device "HMD" in a geographical area, wherein the geographical area includes a plurality of sites at which information may be displayed, the method comprising: receiving continuous position and orientation data from said HMTD worn by a plurality of users in the geographical area; analyzing said data and determining the probability of sites being viewed by users in said geographical area, based on said analysis; filtering the selection of sites based on the determined probabilities; receiving a request for a selection of a site, based on said filtering, at which to display information to a particular user, wherein said request includes continuous position and orientation data relating to said particular user; and in response to said request, selecting a site based on said analysis. 
However, none of the prior art teaches or suggests creating a two or three-dimensional representation of an area showing said plurality of sites and one or more of: an area or volume from which one or more of said plurality of sites is visible; one or more areas from which no site is visible; one or more viewing positions from which one or more of said plurality of sites is visible; INVENTOR(S):ASHKENAZI, Asaf et al. SERIAL NO.:16/766,704 FILED:May 25, 2020 Page 7 one or more viewing positions from which one or more of said plurality of sites is visible and for one or more of said viewing positions a volume containing sites of said plurality of sites that are visible from the viewing position.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616